     Case: 4:21-cv-01080-NCC Doc. #: 3 Filed: 08/31/21 Page: 1 of 6 PageID #: 5




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

JOHN M. URBANOWICZ,
                                  Plaintiff,

v.                                                    Case No.

CITY OF EUREKA, MISSOURI,                             JURY DEMAND INCLUDED

                                  Defendant.


                           CIVIL COMPLAINT
                                  FOR
                 DEPRIVATION OF CONSTITUTIONAL RIGHTS

        COMES NOW John M. Urbanowicz, (hereinafter, “PLAINTIFF”), and, for his

cause of action against the City of Eureka, Missouri, (hereinafter, “DEFENDANT”),

for deprivation of civil rights secured by the Constitution of the United States, and

federal law, states the following:

     1. This Court has original jurisdiction of this matter pursuant to 28 U.S. Code,

        section 1343(a) because the DEFENDANT has engaged in activity, under the

        color of law, which has deprived PLAINTIFF of several rights secured by the

        Constitution of the United States.

     2. This action is being brought pursuant to 42 U.S. Code, section 1983 and
Case: 4:21-cv-01080-NCC Doc. #: 3 Filed: 08/31/21 Page: 2 of 6 PageID #: 6




   involves questions of constitutional and/or federal law.

3. On January 22, 2021, PLAINTIFF was going door to door in Eureka, Missouri

   attempting to sell his employer’s services to members of the public.

4. On January 22, 2021, PLAINTIFF had just successfully concluded a sale of

   services to residents of a home located in Eureka, Missouri when PLAINTIFF

   was confronted outside that residence by a Eureka police officer.

5. The residents of that home asked the police officer why he was confronting

   PLAINTIFF who had their permission to visit inside their home.

6. The police officer told the residents not to interfere with police business.

7. In the presence of the aforesaid residents, the police officer issued


   PLAINTIFF a citation for unlawfully soliciting without a permit in violation of

   section 15-16 of the Eureka Municipal code.

8. By citing PLAINTIFF for soliciting without a permit, the duly appointed

   police officer was acting under the color of the municipal law of

   DFENDANT.

9. Under Chapter 12, Article I, section 12-1(a), of its municipal code,

   DEFENDANT defines peddler to include:

                “… any person who shall deal in the sale of goods, wares,
Case: 4:21-cv-01080-NCC Doc. #: 3 Filed: 08/31/21 Page: 3 of 6 PageID #: 7




                 merchandise, or services by outcry or by going about from

                place to place, house to house, door to door, on foot or by

                 conveyance… to offer to sell such goods, wares, merchandise

                or services.”

10. Chapter 12, Article I, section 12-1(b) lists three exceptions to the general

   prohibition against peddling, none of which apply to PLAINTIFF’s activities

   on January 22, 2021.

11. PLAINTIFF’S activities on January 22, 2021, qualify him as a peddler within

   the definition found in DEFENDANT’s municipal code.

12. PLAINTIFF had no permit to solicit in Eureka on January 22, 2021.

13. According to DEFENDNAT’s municipal code, PLAINTIFF’s activities on

   January 22, 2021, were unlawful.

14. DEFENDANT’s municipal code contains has no process, or procedure, by

   which peddlers may obtain a permit to solicit door to door.

15. DEFENDANT’s general prohibition against peddling, and the absence of any

   permitting process for door to door solicitation, act to effectively prohibit

   PLAINTIFF from exercising his First Amendment Right to free expression.

16. DEFENDANT’s general prohibition against peddling, and the absence of any
Case: 4:21-cv-01080-NCC Doc. #: 3 Filed: 08/31/21 Page: 4 of 6 PageID #: 8




   permitting process for door to door solicitation, act to effectively deny

   PLAINTIFF his Fourteenth Amendment rights of due process and equal

   protection under the law.

17. As a direct and proximate result of DEFENDANT’S denial of PLAINTIFF’s

   constitutional rights, as aforesaid, PLAINTIFF has suffered economic

   damages, including but not limited to, lost revenues, in the approximate

   amount of $60,000.00.

18. As a direct and proximate result of DEFENDANT’s denial of PLAINTIFF’s

   constitutional rights, as aforesaid, and as a result of DEFENDANT citing

   PLAINTIFF for criminal conduct before members of the public, PLAINTIFF

   has suffered mental anguish, personal humiliation and embarrassment.

19. DEFENDANT’s implementation and enforcement of these laws, and the

   public citation of PLAINTIFF for exercising his constitutional rights, were

   done intentionally and maliciously.

         WHEREFORE, PLAINTIFF prays this Court to:

   a. Declare that DEFENDANT’s municipal code section 15-16 is

      unconstitutional as violating PLAINTIFF’s First and Fourteenth

      Amendment rights;
Case: 4:21-cv-01080-NCC Doc. #: 3 Filed: 08/31/21 Page: 5 of 6 PageID #: 9




   b. Declare that DEFENDANT’s municipal code Chapter 12, Article I, and its

      Subsections, is unconstitutional as violating PALINTIFF’s First and

      Fourteenth Amendment rights;

   c. Enter a judgment in favor of PLAINTIFF, and against DEFENDANT, for:

         a. Compensatory damages for lost revenues in the amount of

            $60,000.00;

         b. Damages for mental anguish, personal humiliation and

            embarrassment in an amount not less than $25,000.00; and,

         c. For reasonable attorneys’ fees and court costs incurred herein.

   d. And for such other and further relief as the Court deems just and proper

      in the premises.


             PLAINTIFF HEREBY DEMANDS TRIAL BY JURY.


                                                A&L, Licker Law Firm
                                                /s/ Nicholas G. Higgins
                                                Nicholas G. Higgins, 29406
                                                Attorney for Plaintiff
                                                108 Explorer Dr.
                                                Union, MO 63084
                                                Fax: 636-916-5402
                                                314-610-4009
                                                Nick@lickerlawfirm.com
Case: 4:21-cv-01080-NCC Doc. #: 3 Filed: 08/31/21 Page: 6 of 6 PageID #: 10
